Fourth Court of Appeals
                                San Antonio, Texas
                                   November 10, 2016

                                   No. 04-15-00501-CV

                                   Rene CERVANTES,
                                        Appellant

                                            v.

                                 Lisa M. CERVANTES,
                                        Appellee

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2013CVG001776-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.

                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court